DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Roberto J Fernandez (Reg. No. 73,761) on September 28, 2021.  During telephone conversation with Mr. Fernandez, agreement was reached to amend Claims 13-14, and 22.

	The application has been amended as follows:


IN THE CLAIMS:

Claim 14 has been cancelled.



Claim 13 has been amended as below:
-In claim 13, starting from line 5, the phase “into the housing.” has been changed to ---- into the housing; wherein, in response to the polishing of the first surface, the first surface has a surface roughness of no greater than 0.51 micrometers. ----.

Claim 22 has been amended as below:
	- In claim 22, line 2, the phase “the aftertreatment component” has been changed to ---- the aftertreatment housing ----.
	- In claim 22, line 6, the phase “the aftertreatment component” has been changed to ---- the aftertreatment housing ----.	

	The above changes to Claims 13-14, and 22 have been made in order to correct indefinite claim language and overcome the rejection based on the applied arts. 

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:
	The prior art fails to disclose or render obvious the claimed combination including an exhaust gas system comprising: the first surface being a polished surface, wherein the first surface has a surface roughness of no greater than 0.51 micrometers. 
	The prior art fails to disclose or render obvious the claimed combination including an exhaust gas system comprising: a first surface being a polished surface, and a second surface positioned so 
	The examiner has considered that a polished surface is a surface being physically finished polishing by any means, not by natural processes of making sheet metal itself; such as hot/cold rolling, extruding, or forming …. .

	In addition, applicant’s arguments, filed August 27, 2021 with respect to Claims 1, 13, and 20 have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 28, 2021